 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   MELVIN CLAUDE COATS, II,     )   Case No. CV 18-10135-DSF (JPR)
                                  )
12                   Plaintiff,   )
                                  )   ORDER DISMISSING COMPLAINT FOR
13              v.                )   FAILURE TO PROSECUTE AND FAILURE
                                  )   TO STATE A CLAIM
14   LOS ANGELES POLICE           )
     DEPARTMENT,                  )
15                                )
                     Defendant.   )
16
17       On December 6, 2018, Plaintiff filed pro se a civil-rights
18 action under 42 U.S.C. § 1983.      He was subsequently granted leave
19 to proceed in forma pauperis.      His civil-rights claims arise from
20 a 72-hour psychiatric hold on him effected by the Los Angeles
21 Police Department after he attempted suicide.
22       On January 18, 2019, after screening the Complaint under 28
23 U.S.C. § 1915(e)(2), the Magistrate Judge dismissed it with leave
24 to amend because, among other deficiencies, it failed to state
25 any claim upon which relief could be granted.       Plaintiff was
26 ordered to file an amended pleading no later than February 15,
27 2019, and was warned that failure to do so could result in
28 dismissal of his lawsuit for the reasons stated in the dismissal

                                       1
 1 order or for failure to diligently prosecute.
 2      To date, Plaintiff has not filed an amended complaint,
 3 requested an extension of time to do so, or otherwise responded
 4 to the dismissal order in any way.    The dismissal order was sent
 5 to his address of record and was not returned as undeliverable.
 6      Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (per
 7 curiam), examined when it is appropriate to dismiss a pro se
 8 plaintiff’s lawsuit for failure to prosecute.   See also Link v.
 9 Wabash R.R., 370 U.S. 626, 629-30 (1962) (“The power to invoke
10 [dismissal] is necessary in order to prevent undue delays in the
11 disposition of pending cases and to avoid congestion in the
12 calendars of the District Courts.”).   A court must consider “(1)
13 the public’s interest in expeditious resolution of litigation;
14 (2) the court’s need to manage its docket; (3) the risk of
15 prejudice to the defendant[]; (4) the public policy favoring
16 disposition of cases on their merits[;] and (5) the availability
17 of less drastic sanctions.”   Carey, 856 F.2d at 1440 (citation
18 omitted).    Unreasonable delay creates a rebuttable presumption of
19 prejudice to the defendant that can be overcome only with an
20 affirmative showing of just cause by the plaintiff.    See In re
21 Eisen, 31 F.3d 1447, 1452-53 (9th Cir. 1994).
22      Here, the first, second, third, and fifth Carey factors
23 militate in favor of dismissal.   In particular, Plaintiff has
24 offered no explanation for his failure to file an amended
25 complaint.   Thus, he has not rebutted the presumption of
26 prejudice to Defendant.   No less drastic sanction is available,
27 as the Complaint fails to state a claim and should not be ordered
28 served; as a result, the Court is unable to manage its docket.

                                     2
 1 Although the fourth Carey factor weighs against dismissal — as it
 2 always does — together the other factors outweigh the public’s
 3 interest in disposing of the case on its merits.    See Ferdik v.
 4 Bonzelet, 963 F.2d 1258, 1261-62 (9th Cir. 1992) (as amended)
 5 (upholding dismissal of pro se civil-rights action for failure to
 6 timely file amended complaint remedying deficiencies in caption);
 7 Baskett v. Quinn, 225 F. App’x 639, 640 (9th Cir. 2007)
 8 (upholding dismissal of pro se civil-rights action for failure to
 9 state claim or timely file amended complaint).
10                                 ORDER
11        Accordingly, this action is dismissed for failure to
12 prosecute and for the reasons stated in the Magistrate Judge’s
13 January 18, 2019 order.
14        LET JUDGMENT BE ENTERED ACCORDINGLY.
15
16 DATED: 2/27/2019
                                     DALE S. FISCHER
17                                   U.S. DISTRICT JUDGE
18
19 Presented by:
20 __________________________
     Jean P. Rosenbluth
21 U.S. Magistrate Judge
22
23
24
25
26
27
28

                                     3
